[Cite as State v. Weckel, 2016-Ohio-5654.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      GREENE COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 2015-CA-64
                                                   :
 v.                                                :   Trial Court Case No. 2014-CR-665
                                                   :
 PAUL D. WECKEL                                    :   (Criminal Appeal from
                                                   :   Common Pleas Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                             OPINION

                          Rendered on the 2nd day of September, 2016.

                                              ...........

ELIZABETH ELLIS, Atty. Reg. No. 0074332, Assistant Greene County Prosecuting
Attorney, 55 Greene Street, Xenia, Ohio 45385
       Attorney for Plaintiff-Appellee

J. ALLEN WILMES, Atty. Reg. No. 0012093, 7821 North Dixie Drive, Dayton, Ohio 45414
      Attorney for Defendant-Appellant

                                             .............




WELBAUM, J.
                                                                                         -2-




        {¶ 1} Defendant-appellant, Paul D. Weckel, appeals from the sentence he

received in the Greene County Court of Common Pleas after pleading guilty to two counts

of gross sexual imposition of a person less than 13 years of age. Specifically, Weckel

contends that the record does not support the trial court’s imposition of consecutive, near-

maximum prison sentences. For the reasons outlined below, the judgment of the trial

court will be affirmed.

        {¶ 2} On November 26, 2014, Weckel entered a plea agreement and pled guilty to

two counts of gross sexual imposition of a person less than 13 years of age in violation

of R.C. 2907.05(A)(4), felonies of the third degree. The charges arose after Weckel

admitted to an investigating detective that he had on two separate occasions touched his

five-year-old granddaughter’s vagina without underwear while she was entrusted to his

care.

        {¶ 3} Following his guilty plea, Weckel underwent three separate psychological

evaluations as part of a presentence investigation. Three psychological reports were

then prepared and provided to the trial court, as well as a presentence investigation report

(“PSI”).   After considering those materials and statements made at the sentencing

hearing by Weckel, the victim’s mother (Weckel’s daughter), and counsel, the trial court

sentenced Weckel to 54 months in prison on each of the two counts of gross sexual

imposition. The trial court then ordered the sentences to be served consecutively for a

total prison term of nine years. The trial court also ordered Weckel to register as a Tier

II sexual offender.

        {¶ 4} After the time to appeal had lapsed, Weckel moved this court for a delayed
                                                                                           -3-


appeal from his conviction and sentence, which we granted on November 24, 2015.

Thereafter, on February 19, 2016, Weckel moved this court to issue an order directing

the trial court to provide him with the complete PSI, as he claims he was only permitted

to view certain portions of the report. Specifically, Weckel sought to review the probation

department’s recommendation and the victim impact statements. Weckel had previously

filed a motion with the trial court in an effort to obtain those portions of the PSI; however,

the trial court overruled Weckel’s motion on February 3, 2016. Weckel renewed his

motion to review the complete PSI on February 26, 2016, and also requested this court

to supplement the record to include any and all psychological reports considered by the

trial court in fashioning his sentence.

       {¶ 5} On May 21, 2016, we issued a decision granting Weckel’s motion to

supplement the record to include any and all psychological reports that were considered

by the trial court.   However, we overruled Weckel’s motion to review the probation

department’s recommendation and victim impact statements on grounds that relevant

statutes require those documents to be kept confidential, and because this court is not in

the position to know if the trial court permitted counsel to view that information.1 See

R.C. 2951.03; R.C. 2930.13; R.C. 2947.051.

       {¶ 6} In arguing the merits of his appeal, Weckel filed an appellate brief that raises

two assignments of error challenging his sentence.            For purposes of clarity and

convenience, we will address his assignments of error together. They are as follows:



1 In our decision, we noted that when Weckel’s appeal is reviewed on its merits, the panel
may reconsider Weckel’s motion requesting the probation recommendation and victim
impact statements. However, upon review, we find it unnecessary to reconsider our prior
decision and will proceed to review Weckel’s two assignments of error.
                                                                                          -4-


       I.    THE TRIAL COURT COMMITTED PREJUDICIAL ERROR BY

              IMPOSING A SENTENCE THAT WAS NOT SUPPORTED BY THE

              RECORD HEREIN AND IS THUS REVERSIBLE.

       II.    THE TRIAL COURT IMPOSED CONSECUTIVE, NEAR-MAXIMUM

              SENTENCES WHICH WERE DISPROPORTIONATE TO THE

              SERIOUSNESS OF THE OFFENDER’S CONDUCT AND TO THE

              DANGER THE OFFENDER POSES TO THE PUBLIC.

       {¶ 7} Under the foregoing assignments of error, Weckel contends the trial court

erred in imposing consecutive, near-maximum prison sentences. Specifically, Weckel

contends that while the trial court made the required findings under R.C. 2929.14(C)(4)

for imposing consecutive sentences, the trial court’s findings are not supported by the

record. Weckel also contends that the trial court merely recited the “talismanic language”

of R.C. 2929.11 and R.C. 2929.12 without actually abiding by the overriding purposes of

felony sentencing in R.C. 2929.11 or properly balancing the seriousness and recidivism

factors in R.C. 2929.12. We disagree with Weckel’s claims.

       {¶ 8} The Supreme Court of Ohio recently held that an appellate court must apply

the standard of review set forth in R.C. 2953.08(G)(2) when reviewing felony sentences.

State v. Marcum, Ohio Sup. Ct. Slip Opinion No. 2016-Ohio-1002. Accord State v.

Rodeffer, 2013-Ohio-5759, 5 N.E.3d 1069 (2d Dist.). Under R.C. 2953.08(G)(2), “an

appellate court may vacate or modify a felony sentence on appeal only if it determines by

clear and convincing evidence that the record does not support the trial court’s findings

under relevant statutes or that the sentence is otherwise contrary to law.” Id. at ¶ 1.

       {¶ 9} Specifically, R.C. 2953.08(G)(2) provides that:
                                                                                           -5-


       The appellate court may increase, reduce, or otherwise modify a sentence

       that is appealed under this section or may vacate the sentence and remand

       the matter to the sentencing court for resentencing. The appellate court’s

       standard for review is not whether the sentencing court abused its

       discretion. The appellate court may take any action authorized by this

       division if it clearly and convincingly finds either of the following:

       (a) That the record does not support the sentencing court’s findings under

          division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of

          section 2929.14, or division (I) of section 2929.20 of the Revised Code,

          whichever, if any, is relevant;

       (b) That the sentence is otherwise contrary to law.

       {¶ 10} We note that “ ‘the “clear and convincing” standard used by R.C.

2953.08(G)(2) is written in the negative. It does not say that the trial judge must have

clear and convincing evidence to support its findings. Instead, it is the court of appeals

that must clearly and convincingly find that the record does not support the court’s

findings.’ ” State v. Salyer, 2d Dist. Champaign No. 2013-CA-60, 2015-Ohio-2431, ¶ 21,

quoting State v. Venes, 2013-Ohio-1891, 992 N.E.2d 453, ¶ 21 (8th Dist.). Therefore,

“[i]t is a very deferential standard of review, prohibiting appellate courts from substituting

their judgment for that of trial judges.” State v. Withrow, 2016-Ohio-2884, ___ N.E.3d

___, ¶ 38 (2d Dist.), citing Rodeffer at ¶ 31. (Other citation omitted.)

       {¶ 11} “On appeals involving the imposition of consecutive sentences, R.C.

2953.08(G)(2)(a) directs the appellate court ‘to review the record, including the findings

underlying the sentence’ and to modify or vacate the sentence ‘if it clearly and
                                                                                        -6-


convincingly finds * * * [t]hat the record does not support the sentencing court’s findings

under [R.C. 2929.14(C)(4)].’ ” State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177,

16 N.E.3d 659, ¶ 28.         Pursuant to R.C. 2929.14(C)(4), a trial court may impose

consecutive sentences if it determines that: (1) consecutive service is necessary to

protect the public from future crime or to punish the offender; (2) consecutive sentences

are not disproportionate to the seriousness of the offender’s conduct and to the danger

the offender poses to the public; and (3) one or more of the following three findings are

satisfied.

       (a) The offender committed one or more of the multiple offenses while the

             offender was awaiting trial or sentencing, was under a sanction imposed

             pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code,

             or was under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one or

             more courses of conduct, and the harm caused by two or more of the

             multiple offenses so committed was so great or unusual that no single

             prison term for any of the offenses committed as part of any of the

             courses of conduct adequately reflects the seriousness of the offender’s

             conduct.

       (c) The offender’s history of         criminal conduct demonstrates that

             consecutive sentences are necessary to protect the public from future

             crime by the offender.

R.C. 2929.14(C)(4)(a)-(c).

       {¶ 12} “ ‘[A] trial court is required to make the findings mandated by R.C.
                                                                                              -7-


2929.14(C)(4) at the sentencing hearing and incorporate its findings into its sentencing

entry, but it has no obligation to state reasons to support its findings.’ ” State v. Bittner,

2d Dist. Clark No. 2013-CA-116, 2014-Ohio-3433, ¶ 11, quoting Bonnell at syllabus.

“[W]here a trial court properly makes the findings mandated by R.C. 2929.14(C)(4), an

appellate court may not reverse the trial court’s imposition of consecutive sentences

unless it first clearly and convincingly finds that the record does not support the trial court’s

findings.” Withrow at ¶ 38. Again, “the question is not whether the trial court had clear

and convincing evidence to support its findings, but rather, whether we clearly and

convincingly find that the record fails to support the trial court’s findings.” Id. In applying

that standard of review, “the consecutive nature of the trial court’s sentencing should

stand unless the record overwhelmingly supports a contrary result.” (Citation omitted.)

Id. at ¶ 39.

       {¶ 13} In this case, Weckel concedes, and we agree, that the trial court made all

the necessary findings for imposing consecutive sentences under R.C. 2929.14(C)(4).

Specifically, the court stated that:

                 The Court has decided that Defendant shall serve the prison terms

       consecutively pursuant to Ohio Revised Code section 2929.14(C)(4)

       because the Court finds that the consecutive service is necessary to protect

       the public from future crime or to punish the Defendant; and that

       consecutive sentences are not disproportionate to the seriousness of

       Defendant’s conduct and to the danger that the Defendant poses to the

       public.

                 And the Court also finds the following:       At least two (2) of the
                                                                                          -8-


      multiple offense were committed as part of one or more courses of conduct

      and the harm caused by two or more of the multiple offenses so committed

      was so great or unusual that no single prison term for any of the offenses

      committed as part of any of the courses of conduct adequately reflects the

      seriousness of Defendant’s conduct.

Sentencing Hearing Trans. (Mar. 19, 2015), p. 47-48.

      {¶ 14} Nevertheless, Weckel argues that the record does not support these

findings. Weckel specifically contends that the record does not support a finding that

consecutive sentences are necessary to protect the public from future crime or to punish

him and are not disproportionate to the seriousness of his conduct and the danger that

he poses to the public. In support of this claim, Weckel largely relies on the fact that he

is 65 years old with no prior criminal history. Weckel also points to the psychological

reports conducted as part of the presentence investigation, which indicate that he fell in

a low-risk-to-reoffend category.

      {¶ 15} Weckel is correct in that all three psychological reports indicate that his test

results show that he presents a low risk to reoffend.        However, in the reports, the

examiners discussed concern with the fact that Weckel lacked insight into his offense-

related behavior, rationalized and minimized the severity of his offenses, was highly

defensive, denied the presence of any sexual urges, and attempted to present an overly

favorable view of himself.   For instance, one examiner specifically stated that while

Weckel’s testing “indicated a low risk for sexual recidivism, the aforementioned urges and

absences of insight must be addressed in treatment before Mr. Weckel can be considered

to [be] at low-risk.” Another examiner opined that while Weckel scored in the low risk
                                                                                         -9-


category, “due to the differences in the alleged victim’s statements and Mr. Weckel’s

reporting of events, it would seem that further inquiry would be recommended.”            In

addition, two examiners specifically opined that Weckel’s test results indicate that he has

attributes, behaviors, and sexual attitudes that are similar to those of known sex

offenders. Another examiner opined “with reasonable psychological certainty that Mr.

Weckel is not likely to significantly benefit from individual psychological treatments” and

that he is a “poor candidate for treatment.”

       {¶ 16} Furthermore, regardless of Weckel’s claim otherwise, we do not clearly and

convincingly find that the record does not support the trial court’s consecutive-sentence

findings. The record indicates that Weckel committed sexual offenses against his five-

year-old granddaughter who was entrusted to his care. The PSI indicates that the victim

not only reported that Weckel engaged in the charged conduct of touching her vagina,

but also that Weckel made her touch or “kiss” his genitals, which Weckel denied doing.

It is well established that such uncharged conduct found in a PSI may be taken into

consideration at sentencing. State v. Bowser, 186 Ohio App. 3d 162, 2010-Ohio-951,

926 N.E.2d 714, ¶ 15 (2d Dist.).

       {¶ 17} With respect to concerns of Weckel reoffending, Weckel’s comments to the

examiners indicate that he, to some extent, perceives himself as the victim.          More

specifically, he complained about the way the victim’s mother was raising her children

without boundaries and stated that the victim was “too curious” and would walk in on him

while he was using the bathroom or taking a shower.             One of the psychological

examiners noted that the victim’s grandmother, Weckel’s wife, echoed Weckel’s account

of the offense-related behavior as being a “split second mistake” and that the victim likely
                                                                                         -10-


saw Weckel’s genitals because she would “barge in” on him in the bathroom. The same

examiner opined that the grandmother’s decision to continue to provide in-home care to

other grandchildren despite the repeated nature of Weckel’s offense-related behavior

suggests that the family as a whole is in significant denial about the nature and severity

of Weckel’s actions, and that such a family dynamic is not conducive to behavioral

change.

          {¶ 18} The record also displays inconsistencies in Weckel’s statements.       He

admitted to the investigating detective that that he had touched the victim’s vagina, at

least in part, for his own sexual gratification and that his sexual desires were a weakness

of his.     However, despite this admission, Weckel later denied any sexual urges or

fantasies involving children during his psychological evaluations. It is also troubling that

Weckel described his actions as a one-time occurrence, yet admitted to engaging in the

offense-related behavior on more than one occasion.

          {¶ 19} The victim’s mother indicated at the sentencing hearing that both she and

the victim felt very hurt and betrayed by Weckel’s actions. According to the victim’s

mother, the victim is going through counseling to help her cope with what has happened,

but she does not believe that counseling will help if Weckel is not honest about what he

did. Besides feeling hurt and betrayed, the record indicates that the five-year-old victim

is also coping with the fact that her grandmother and other members of her family do not

believe the full extent of her claims against Weckel. Accordingly, Weckel’s actions have

not only caused mental and emotional harm to the victim and the victim’s mother, but also

discord among his now divided family.

          {¶ 20} Although the trial court is not required to state the reasons behind its
                                                                                          -11-


consecutive-sentence findings, during the sentencing hearing and in the sentencing entry,

the trial court gave some insight into its findings by stating the following:

       The Defendant is convicted of two counts of Gross Sexual Imposition, from

       two incidences in which the victim, being a five (5) year old girl, was

       entrusted to his care. The Defendant’s minimization of his behavior, while

       having admitted during the police interview that a percentage of his actions

       were for his sexual gratification combined with displaying aspects of

       grooming the victim, caused great concern that the Defendant’s behavior

       would have continued had the victim not reported the incidences.

Sentencing Hearing Trans. (Mar. 19, 2015), p. 48.

       {¶ 21} For the foregoing reasons, we do not clearly and convincingly find that the

record does not support the trial court’s consecutive-sentence findings, as the record

does not overwhelmingly support a contrary result.

       {¶ 22} With regard to the trial court’s decision to impose near-maximum prison

sentences for each of Weckel’s offenses, we note that “[t]he trial court has full discretion

to impose any sentence within the authorized statutory range, and the court is not required

to make any findings or give reasons for imposing maximum or more than minimum

sentences.” (Citation omitted.) State v. Nelson, 2d Dist. Montgomery No. 25026, 2012-

Ohio-5797, ¶ 62. Accord State v. Terrel, 2d Dist. Miami No. 2014-CA-24, 2015-Ohio-

4201, ¶ 14. “However, in exercising its discretion, a trial court must consider the statutory

policies that apply to every felony offense, including those set out in R.C. 2929.11 and

R.C. 2929.12.” State v. Castle, 2d Dist. Clark No. 2016-CA-16, 2016-Ohio-4974, ¶ 26,

citing State v. Leopard, 194 Ohio App. 3d 500, 2011-Ohio-3864, 957 N.E.2d 55, ¶ 11 (2d
                                                                                         -12-


Dist.). (Other citation omitted.)

       {¶ 23} Here, the prison sentences imposed by the trial court were within the

authorized statutory range and the trial court stated at the sentencing hearing and in its

sentencing entry that it had considered the principles and purposes of sentencing in R.C.

2929.11 and had balanced the seriousness and recidivism factors in R.C. 2929.12.

Again, pursuant to R.C. 2953.08(G), our review in sentencing is extremely deferential.

In Marcum, the Supreme Court commented that:

       [S]ome sentences do not require the findings that R.C. 2953.08(G)

       specifically addresses.      Nevertheless, it is fully consistent for appellate

       courts to review those sentences that are imposed solely after consideration

       of the factors in R.C. 2929.11 and 2929.12 under a standard that is equally

       deferential to the sentencing court. That is, an appellate court may vacate

       or modify any sentence that is not clearly and convincingly contrary to law

       only if the appellate court finds by clear and convincing evidence that the

       record does not support the sentence.

Marcum, Ohio Sup. Ct. Slip Opinion No. 2016-Ohio-1002 at ¶ 23.

       {¶ 24} In view of the deference we must give to the court pursuant to R.C.

2953.08(G), and based on the previously discussed information in the record, we cannot

say that the trial court erred in imposing near-maximum prison sentences, as we do not

find by clear and convincing evidence that the record does not support the sentences

imposed.

       {¶ 25} Weckel’s assignments of error are overruled and the judgment of the trial

court is affirmed.
                                                 -13-


                                 .............




HALL, J., concurs.

DONOVAN, P.J., concurs in judgment only.


Copies mailed to:

Elizabeth Ellis
J. Allen Wilmes
Hon. Michael A. Buckwalter